Title: From Thomas Jefferson to John Taggert, 12 October 1807
From: Jefferson, Thomas
To: Taggert, John


                        
                            Sir
                            
                            Washington Oct. 12. 07
                        
                        Your kind attention to some small demands on former occasions, has encouraged me to repeat the application,
                            & now to ask the favor of you to procure for me a barrel (say about 30. gallons) of linseed oil, and 200. lb. of dry
                            white lead, and to request that they may be immediately forwarded to Richmond addressed to me to the care of Messrs.
                            Gibson & Jefferson. on recieving a note of the cost it’s amount shall be remitted to you. I tender you my
                            salutations with assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    